Appellant contends in his motion that his bill of exceptions No. 1 can be appraised from the bill itself, in the absence of a statement of facts, and he insists that there is error therein shown sufficient to reverse this cause. The bill complains of the trial court allowing the injured party to come down in front of the jury and to exhibit the wounds on her face that were claimed to have been caused in the collision, wherefrom this indictment arose.
We are still of the opinion that we are unable to appraise this bill in the absence of a statement of facts. So many situations may arise in the facts, of which we would not be apprised *Page 192 
in the absence of such statement, that we can not say that the exhibition of such wounds was harmful to appellant. In fact we are unable to see how the wounds could have been concealed from the jury, located, as they were, on the lady's face, and we see no serious error in allowing the jury a closer view of the witness and her wounds, which were alleged to be the result of the collision, and from which the appellant was alleged to have departed without rendering aid to her.
The bill states, among other things, that such exhibition was objected to in "that the proof of such injuries was not necessary to establish the State's case," and the exhibition thereof was calculated to inflame the minds of the jury and create a prejudice against the defendant. We have no way of knowing whether such wounds and their exhibition was not necessary to establish the State's case, without a statement of facts. The collision might have been denied, or the injuries might have been said not to have occurred, or many other contingencies might have arisen in such trial, of which we are not informed.
The motion will be overruled.